        Case 1:18-cv-11642-VM-DCF Document 96 Filed 09/09/19 Page 1 of 2


                                                                    469 Seventh Avenue, Suite 502
                                                                    New York, NY 10018
                                                                    (212) 523-0686
                                                                    www.seidenlegal.com

                                                                    Michael D. Cilento, Esq.
                                                                    Email: mcilento@seidenlegal.com
                                                                    Direct Dial: (646) 766-1723

                                         September 9, 2019

VIA ECF
Honorable Debra C. Freeman
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

                             Re: Wayne Baliga v. Link Motion Inc. et al.
                             (USDC, SDNY) (Case No. 1-18-cv-11642)
Dear Judge Freeman:

        This letter is submitted on behalf of Plaintiff Wayne Baliga in order to briefly respond to
the issues raised in Mr. Maloney’s letter to your Honor dated August 29, 2019.

Issue No. 1 (Receiver’s Authority to Remove Defendant Shi as a Director)

        Mr. Maloney states in his letter that he and his firm are withdrawing from representation
of the Company; he is only representing Defendant Shi. Accordingly, Mr. Maloney cannot argue
against any of the Receiver’s actions, as Defendant Shi does not have standing to raise those
arguments. Defendant Shi cannot claim this Court lacks jurisdiction over him while at the same
time arguing his removal by the Receiver was improper. Judge Marrero has already made this
finding on page 20 of his 6-11-19 Decision and Order:
    Shi's injury-in-fact argument is in tension with his contention that the Court has no personal
    jurisdiction over him because nonparties seeking to invoke standing to be heard on a matter
    generally must move to intervene and willingly subject themselves to the Court's
    jurisdiction.

        If Defendant Shi wishes to challenge his removal by the Receiver in this Court, he needs to
subject himself to this Court’s jurisdiction.

Issue No. 2 (Conflict of Interest)

        Mr. Maloney and his firm CKR have withdrawn their representation of the Company and
are now only representing Defendant Shi. At this time, Plaintiff is not moving to disqualify Mr.
       Case 1:18-cv-11642-VM-DCF Document 96 Filed 09/09/19 Page 2 of 2




Maloney and his firm from representing Defendant Shi due to their previous representation of the
Company, but Plaintiff reserves his right to do so should a conflict become apparent.

Issue No. 3 (Alternative Service of Defendant Shi)

       Plaintiff consents to the jointly proposed briefing schedule set out in Mr. Maloney’s letter
regarding Plaintiff’s request for alternative service on Defendant Shi.

Issue No. 4 (Funds held by Google LLC)

       Mr. Maloney, on behalf of Defendant Shi, has withdrawn his request to quash the
Receiver’s directive to Google LLC. Accordingly, Plaintiff respectfully requests that your Honor
issue an Order to allow the Receiver to direct Google to pay the Company funds into the
Receiver’s escrow account, where the funds will remain until further order of this Court.


Sincerely,




Michael D. Cilento, Esq.

cc (via ECF) to: all counsel of Record
